DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 9, 11, 12, 14, 17-22, 24, 26, 27 have been canceled. Claim 30 has been added. Claims 1, 3-8, 10, 13, 15, 16, 23, 25, 28-30 are pending. 
Applicant's arguments filed 3-2-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The title will have to be changed to more closely reflect the claimed subject matter. 
Claim objections
Claims 1, 3-8 do not clearly indicate administration of the vector causes expression of Chr-tdT, causes the intended use in the preamble, improves vision, or improves photoreceptor function in the mammal. 
Claims 1, 3-8 do not have a reasonable internal nexus. The preamble of claim 1 requires activating retinal RGCs, but the body of the claim requires treating a mammal with a loss of photoreceptor function. The body of the claim never requires activating retinal RGCs or improving vision or photoreceptor function, so it does not have a nexus with the preamble. Next, the ability of Chr-tdT to respond more effectively to light than Chrimson alone (pg 7, para 61, Fig. 3) is an inherent feature of Chr-tdT and does not further limit the structure or function of Chr-tdT. 
Furthermore, the active step in the body of the claim should include a therapeutic effect that has a reasonable nexus with the preamble and the phenotype of mammal, e.g. claim 1 can be written more clearly as ---A method of activating retinal ganglions in a mammal, the method comprising: 
intravitreally administering a vector encoding a fusion protein to a mammal that has a loss of photoreceptors such that photoreceptor function is improved in the mammal, wherein the fusion protein comprises a Chrimson (Chr) protein operably linked to a td-Tomato (tdT) fluorescent protein (Chr-tdT)--- [pg 30, para 196, teaches activating RGCs in a rat model of loss of photoreceptors].
It is unclear how to proceed with the nexus within claims 3-8, 25 at this time. 
Claim 7 is confusing because it requires “restoring photoreceptor function in a human with impaired vision due to a deficit in light perception or sensitivity caused by a loss of photoreceptor function”. The active step requires the human has loss of “photoreceptor function”, and the preamble requires restoring photoreceptor function, so the phrase “impaired vision due to a deficit in light perception or sensitivity” is extraneous. 
Claim 8 is confusing because it is limited to a single cell and intravitreal administration to the cell. It is unclear whether the claim is limited to in vitro embodiments or encompasses in vivo embodiments. 
Claim 13 can be written more clearly as ---wherein the vector encoding Chr-tdT is capable of increased expression as compared to a vector encoding Chrimson alone--- [pg 2, para 14, lines 5-8]. 
These suggestions are not to be construed as allowable.  
Claim Rejections - 35 USC § 112
Enablement
Claims 1, 3-8, 10, 13, 15, 16, 23, 25, 28, 29 remain and claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering a vector encoding Chrimson fused to td-Tomato to a mammal that has a loss of photoreceptors intravitreally such that RGCs are activated, does not reasonably provide enablement for intravitreally administering a vector encoding Chrimson-tdT in any mammal with loss of photoreceptor function such that , restoring light sensitivity in inner retinal cells, restoring vision, retinal degeneration is treated/prevented, photoreceptor function is restored, or an electrically active cell is depolarized. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
1. A method for [[re]]activating retinal ganglion cells (RGCs) in mammals comprising intravitreally administering to a mammal with a loss of photoreceptor function a composition comprising a vector expressing a therapeutically effective amount of Chrimson protein fused to a td-Tomato (tdT) fluorescent protein, wherein the Chrimson protein fused to the tdT fluorescent protein is more effective in responding to light stimuli compared with Chrimson protein alone.  
2. (Canceled).  
3. (Currently Amended) A method of restoring sensitivity to light in an inner retinal cell in mammals with a loss of photoreceptor function wherein the method comprises intravitreally administering to an inner retinal cell a composition comprising a vector expressing a therapeutically effective amount of Chrimson protein fused to a td-Tomato (tdT) fluorescent protein, wherein the Chrimson protein fused to the tdT fluorescent protein is more effective in responding to light stimuli compared with Chrimson protein alone.  
4. (Currently Amended) A method of restoring vision to a mammal with impaired vision caused by a loss of photoreceptor function wherein the method comprises intravitreally administering to the mammal a composition comprising a vector expressing a therapeutically effective amount of Chrimson protein fused to a td-Tomato (tdT) fluorescent protein, wherein the Chrimson protein -2-Application No.: 16/097,204 Attorney Docket No.: 12295.0006-00000 fused to the tdT fluorescent protein is more effective in responding to light stimuli compared with Chrimson protein alone.  
5. (Currently Amended) A method of restoring vision to a mammal wherein the method comprises identifying a mammal with loss of vision due to a deficit in light perception or sensitivity caused by a loss of photoreceptor function and intravitreally administering to the mammal a composition comprising a vector expressing a therapeutically effective amount of Chrimson protein fused to a td- Tomato (tdT) fluorescent protein, wherein the Chrimson protein fused to the tdT fluorescent protein is more effective in responding to light stimuli compared with Chrimson protein alone.  
6. (Currently Amended) A method of treating retinal degeneration in a mammal wherein the method comprises identifying a mammal with retinal degeneration due to loss of photoreceptor function and intravitreally administering to the mammal a composition comprising a vector expressing a therapeutically effective amount of Chrimson protein fused to a td-Tomato (tdT) fluorescent protein, wherein the Chrimson protein fused to the tdT fluorescent protein is more effective in responding to light stimuli compared with Chrimson protein alone.  
7. (Currently Amended) A method of restoring photoreceptor function in a human eye wherein the method comprises identifying a human with loss of vision due to a deficit in light perception or sensitivity caused by a loss of photoreceptor function and intravitreally administering to the human a composition comprising a vector expressing a therapeutically effective amount of Chrimson protein -3-Application No.: 16/097,204 Attorney Docket No.: 12295.0006-00000 fused to a td-Tomato (tdT) fluorescent protein, wherein the Chrimson protein fused to the tdT fluorescent protein is more effective in responding to light stimuli compared with Chrimson protein alone.  
8. (Currently Amended) A method of depolarizing an electrically active cell wherein the method comprises intravitreally administering to the cell a composition comprising a vector expressing a therapeutically effective amount of Chrimson protein fused to a td-Tomato (tdT) fluorescent protein, wherein the Chrimson protein fused to the tdT fluorescent protein is more effective in responding to light stimuli compared with Chrimson protein alone.  
10. (Currently Amended) The method of claim [[2]]1, wherein the Chrimson protein is Chrimson 88 or Chrimson R.  
13. (Currently Amended) The method of claim 10, wherein the Chrimson protein fused to the tdT fluorescent protein has an increased expression level when the Chrimson protein fused to the tdT fluorescent protein and the Chrimson protein alone are expressed under the same condition.  
15. (Currently Amended) The method of claim [[2]]1, wherein the vector is an adenoassociated virus (AAV) vector.  
16. (Currently Amended) The method of claim 15, wherein the AAV vector is selected from AAV2 vector and AAV2.7m8 vector.  
23. (Currently Amended) A composition comprising one or more polynucleotides encoding one or more Chrimson proteins fused to one or more td-Tomato (tdT) fluorescent proteins, wherein the Chrimson protein fused to the tdT fluorescent protein is more effective in responding to light stimuli compared with Chrimson protein alone.  
25. (Currently Amended) A method of [[re]]activating retinal ganglion cells (RGCs) in a mammal, wherein said mammal suffers of photoreceptor function and comprising intravitreally administering to the mammal the composition of claim 
28. (Currently Amended) The method of claim [[26]]25, wherein the Chrimson protein fused to the tdT fluorescent protein is stimulated by light 
29. (Currently Amended) The method of claim 28, the light has a -5-Application No.: 16/097,204 Attorney Docket No.: 12295.0006-00000 wavelength selected from 400 to 650 nms
30. (new) The method of claim 1, wherein the loss of photoreceptor function is caused by photoreceptor loss.

Withdrawn rejections 
The rejections regarding administering the vector to any mammal has been withdrawn because the claims have been limited to treating a mammal with a loss of photoreceptor function. 
Maintained rejections 
The rejection regarding the breadth of cell in claim 8 has been maintained for reasons of record. Claim 8 should be limited to a method of depolarizing a cell in a mammal with a loss of photoreceptor function, administering the vector to a mammal with a loss of photoreceptor function such that a cell in the mammal is depolarized and photoreceptor function is improved. 
New rejections 
The specification does not enable a “method for activating retinal ganglions (RGCs)” comprising administering a “vector expressing a therapeutically effective amount of [Chr-tdT] to a mammal with a loss of photoreceptor function” intravitreally as broadly encompassed by claim 1 to obtain any therapeutic effect other than activating RGCs. Claim 1 requires a “vector expressing a therapeutically effective amount of [Chr-tdT]” but never requires Chr-tdT is expressed. The claim also encompasses administering the vector such that a therapeutic effect, no effect, or negative effect is obtained. The phrase “for activating retinal ganglion cells (RGCs)” in the preamble is an intended use and does not necessarily have to occur. Pg 30, para 196, teaches activating RGCs in a rat model of loss of photoreceptors. “Activating” RGCs is a means of compensating for photoreceptor loss. The specification does not correlate activating RGCs to obtaining no effect at all as encompassed by claim 1. The specification does not provide an enabled use for administering the vector to a mammal with loss of photoreceptor function without activating RGCs. Given the teachings in the specification it would have required those of skill undue experimentation to determine how to use the method of claim 1 to obtain any therapeutic effect other than activating RGCs. 
The specification does not enable “restoring sensitivity to light in an inner retinal cell” by administering a “vector expressing a therapeutically effective amount of [Chr-tdT] to a mammal with a loss of photoreceptor function” intravitreally as broadly encompassed by claim 3 without obtaining any therapeutic effect as broadly encompassed by claim 3, or obtaining any therapeutic effect other than activating RGCs. Claim 3 requires a “vector expressing a therapeutically effective amount of [Chr-tdT]” but never requires Chr-tdT is expressed. The claim also encompasses administering the vector such that a therapeutic effect, no effect, or negative effect is obtained. The phrase “of restoring light sensitivity in an inner retinal cell” in the preamble is an intended use and does not necessarily have to occur. There is no nexus between treating a mammal with loss of photoreceptor function and restoring light sensitivity to inner retinal cells. Pg 30, para 196, is limited to activating RGCs in a rat model of loss of photoreceptors. Activating RGCs compensates for the loss of photoreceptors. The specification does not provide an enabled use for administering the vector to a mammal with loss of photoreceptor function without obtaining a therapeutic effect. The specification does not teach restoring light sensitivity in the rat with photoreceptor loss. The specification does not correlate activating RGCs to restoring light sensitivity in the rat with photoreceptor loss. Given the teachings in the specification it would have required those of skill undue experimentation to determine how to use the method of claim 3 without obtaining any therapeutic effect as broadly encompassed by claim 3, or obtaining any therapeutic effect other than activating RGCs. 
The specification does not enable a “method of restoring vision to a mammal with impaired vision caused by loss of photoreceptor function” comprising administering a “vector expressing a therapeutically effective amount of [Chr-tdT] to the mammal” intravitreally as broadly encompassed by claims 4 and 5 without obtaining any therapeutic effect as broadly encompassed by claim 4 or 5, or obtaining any therapeutic effect other than activating RGCs. Claims 4 and 5 require a “vector expressing a therapeutically effective amount of [Chr-tdT]” but never requires Chr-tdT is expressed. The claim also encompasses administering the vector such that a therapeutic effect, no effect, or negative effect is obtained. The phrase “method of restoring vision” in the preamble is an intended use and does not necessarily have to occur. Pg 30, para 196, is limited to activating RGCs in a rat model of loss of photoreceptors. Activating RGCs compensates for the loss of photoreceptors. The specification does not provide an enabled use for administering the vector to a mammal with loss of photoreceptor function without obtaining a therapeutic effect. The specification does not teach restoring vision in the rat with photoreceptor loss. The specification does not correlate activating RGCs to restoring vision in the rat. Given the teachings in the specification it would have required those of skill undue experimentation to determine how to use the method of claim 4 and 5 without obtaining any therapeutic effect as broadly encompassed by claim 4 or 5, or obtaining any therapeutic effect other than activating RGCs.
The specification does not enable a “method of treating retinal degeneration” comprising administering a “vector expressing a therapeutically effective amount of [Chr-tdT] to a mammal with retinal degeneration due to loss of photoreceptor function” intravitreally as broadly encompassed by claim 6 without obtaining any therapeutic effect as broadly encompassed by claim 6, or obtaining any therapeutic effect other than activating RGCs. Claim 6 requires a “vector expressing a therapeutically effective amount of [Chr-tdT]” but never requires Chr-tdT is expressed. The claim also encompasses administering the vector such that a therapeutic effect, no effect, or negative effect is obtained. The phrase “method of treating retinal degeneration” in the preamble is an intended use and does not necessarily have to occur. Pg 30, para 196, is limited to activating RGCs in a rat model of loss of photoreceptors. Activating RGCs compensates for the loss of photoreceptors. The specification does not provide an enabled use for administering the vector to a mammal with loss of photoreceptor function without obtaining a therapeutic effect. The specification does not teach treating or preventing retinal degeneration in any mammal with photoreceptor loss. The specification does not correlate activating RGCs to treating/preventing retinal degeneration in a mammal with photoreceptor loss. Given the teachings in the specification it would have required those of skill undue experimentation to determine how to use the method of claim 6 without obtaining any therapeutic effect as broadly encompassed by claim 6, or obtaining any therapeutic effect other than activating RGCs.
The specification does not enable a “method of restoring vision in a human [who has] loss of vision due to a deficit in light perception or sensitivity caused by a loss of photoreceptor function” comprising administering a “vector expressing a therapeutically effective amount of [Chr-tdT] to the human” intravitreally as broadly encompassed by claim 7 without obtaining any therapeutic effect as broadly encompassed by claim 7, or obtaining any therapeutic effect other than activating RGCs. Claim 7 requires a “vector expressing a therapeutically effective amount of [Chr-tdT]” but never requires Chr-tdT is expressed. The claim also encompasses administering the vector such that a therapeutic effect, no effect, or negative effect is obtained. The phrase “method of restoring photoreceptor function” in the preamble is an intended use and does not necessarily have to occur. Pg 30, para 196, is limited to activating RGCs in a rat model of loss of photoreceptors. Activating RGCs compensates for the loss of photoreceptors. The specification does not provide an enabled use for administering the vector to a mammal with loss of photoreceptor function without obtaining a therapeutic effect. The specification does not teach restoring vision in the rat with loss of photoreceptors or that the rat has a deficit in light perception. The specification does not correlate activating RGCs to restoring vision or light perception in the rat with photoreceptor loss. Given the teachings in the specification it would have required those of skill undue experimentation to determine how to use the method of claim 7 without obtaining any therapeutic effect as broadly encompassed by claim 7, or obtaining any therapeutic effect other than activating RGCs.
The specification does not enable a “method for depolarizing an electrically active cell” comprising “administering to the cell a vector expressing a therapeutically effective amount of [Chr-tdT]” as broadly encompassed by claim 8 without obtaining any therapeutic effect as broadly encompassed by claim 8, or obtaining any therapeutic effect other than activating RGCs. Claim 8 encompasses cells in vivo or in vitro. Claim 8 requires a “vector expressing a therapeutically effective amount of [Chr-tdT]” but never requires Chr-tdT is expressed in the cell. The claim also encompasses administering the vector such that a therapeutic effect, no effect, or negative effect is obtained. When the cell is in vivo, the claim does not require improving vision or photoreceptor function. The phrase “for depolarizing an electrically active cell” in the preamble is an intended use and does not necessarily have to occur. More importantly, depolarizing an electrically active cell is a mechanism of action for improving vision or photoreceptor function. When the cell is in vivo, claim 8 does not even require the electrically active cells are in the eye of the mammal. Pg 30, para 196, is limited to activating RGCs in a rat model of loss of photoreceptors. Activating RGCs compensates for the loss of photoreceptors. The specification does not provide an enabled use for administering the vector to a mammal with loss of photoreceptor function without obtaining a therapeutic effect. The specification does not teach depolarizing cells in the rat with loss of photoreceptors. The specification does not correlate activating RGCs to depolarizing cells in the rat with photoreceptor loss. Given the teachings in the specification it would have required those of skill undue experimentation to determine how to use the method of claim 8 without obtaining any therapeutic effect as broadly encompassed by claim 8, or obtaining any therapeutic effect other than activating RGCs.
The specification does not enable a “method for activating retinal ganglions (RGCs), restoring sensitivity to light in an inner retinal cell in a mammal, treating or preventing retinal degeneration in a mammal, restoring photoreceptor function in a mammal, or depolarizing an electrically active cell in a mammal, wherein said mammal suffers of photoreceptor function and comprising intravitrally administering to the mammal the composition of claim 23” as broadly encompassed by claim 25 without obtaining any therapeutic effect as broadly encompassed by claim 25, or obtaining any therapeutic effect other than activating RGCs. Claim 25 requires a “vector expressing a therapeutically effective amount of [Chr-tdT]” but never requires Chr-tdT is expressed. The claim also encompasses administering the vector such that a therapeutic effect, no effect, or negative effect is obtained. The phrase “method of activating retinal ganglion cells (RGCs)… …or depolarizing” in the preamble is an intended use and does not necessarily have to occur. Activating retinal ganglions and depolarizing electrically active cells are mechanisms of action for improving vision or photoreceptor function. Pg 30, para 196, is limited to activating RGCs in a rat model of loss of photoreceptors. Activating RGCs compensates for the loss of photoreceptors. The specification does not provide an enabled use for administering the vector to a mammal with loss of photoreceptor function without obtaining a therapeutic effect. The specification does not teach any therapeutic effect listed in claim 25 in the rat with loss of photoreceptors other than activating RGCs. The specification does not correlate activating RGCs to restoring vision, light perception, treating/preventing retinal degeneration, or improving vision or photoreceptor function in the rat with photoreceptor loss. Given the teachings in the specification it would have required those of skill undue experimentation to determine how to use the method of claim 25 without obtaining any therapeutic effect as broadly encompassed by claim 25, or obtaining any therapeutic effect other than activating RGCs.
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above.
Written Description
Claims 1-8, 10, 12-16, 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The concept of Chr-dtT being “more effective in responding to light stimuli compared with Chrimson protein alone” in claims 1, 3-8, 23 lacks written description. The concept is found on pg 3, para 14, lines 1-4; however, none of the results show Chr-dtT responds to light more effectively than Chrimson protein alone. Applicants generically point to paragraphs 23-26 for support of the amendment to claims 1, 3-8, 16, 23, 25, 30, none of which teach that applicants were reasonably in possession of a Chr-dtT that responds to light more effectively than Chrimson protein alone. The initial discussion of the claims on pg 7 of the response filed 3-2-22 should provide support for each and every claim amendment, e.g. ---Support for the concept of Chr-dtT being “more effective in responding to light stimuli compared with Chrimson protein alone” in claims 1, 3-8, 23 can be found on pg ___, line ___---.  Where support is implicit, please provide a reasoned explanation.  
The specification does not provide adequate written description for activating RGCs in any mammal with a loss of photoreceptor function as broadly encompassed by claim 1 other than activating RGCs in a mammal with a loss of photoreceptors. Pg 30, para 196, teaches activating RGCs in a rat model of loss of photoreceptors. “Activating” RGCs is a means of compensating for photoreceptor loss. The specification does not correlate activating RGCs to obtaining no effect at all or a negative effect as encompassed by claim 1. The specification does not correlate loss of photoreceptors in the P23H rats to any loss of photoreceptor function as broadly encompassed by claim 1, i.e. the number of photoreceptors stay the same but they have impaired function. Accordingly, the specification lacks written description for activating RGCs in a mammal with a loss of photoreceptor function comprising administering a vector encoding Chr-dtT to the mammal intravitrally as broadly encompassed by claim 1 other than activating RGCs in a mammal with a loss of photoreceptors
The specification does not provide adequate written description for restoring sensitivity to light in an inner retinal cell in a mammal with a loss of photoreceptor function via intravitreal administration of the vector encoding ChrR-tdT as required in claim 3. Pg 30, para 196, teaches activating RGCs in a rat model of loss of photoreceptors. “Activating” RGCs is a means of compensating for photoreceptor loss. The specification does not correlate activating RGCs to restoring light sensitivity or obtaining no effect at all or a negative effect as broadly encompassed by claim 3. The specification does not correlate loss of photoreceptors in the P23H rats to any loss of photoreceptor function as broadly encompassed by claim 3 for reasons cited above; therefore, the claim should be limited to a mammal with a loss of photoreceptors. Overall, the specification lacks written description for restoring sensitivity to light in an inner retinal cell in a mammal with a loss of photoreceptor function by administering a vector encoding Chr-dtT to the mammal intravitrally as required in claim 3.  
The specification does not provide adequate written description for restoring vision in a mammal with a loss of photoreceptor function via intravitreal administration of the vector encoding ChrR-tdT as required in claims 4 or 5. Pg 30, para 196, teaches activating RGCs in a rat model of loss of photoreceptors. “Activating” RGCs is a means of compensating for photoreceptor loss. The specification does not correlate activating RGCs to restoring vision or obtaining no effect at all or a negative effect as broadly encompassed by claims 4 and 5. The specification does not correlate loss of photoreceptors in the P23H rats to any loss of photoreceptor function as broadly encompassed by claim 4 and 5 for reasons cited above; therefore, the claim should be limited to a mammal with a loss of photoreceptors. Overall, the specification lacks written description for restoring vision in a mammal with a loss of photoreceptor function by administering a vector encoding Chr-dtT to the mammal intravitrally as required in claims 4 and 5.  
The specification does not provide adequate written description for treating retinal degeneration in a mammal with a loss of photoreceptor function via intravitreal administration of the vector encoding ChrR-tdT as required in claim 6. Pg 30, para 196, teaches activating RGCs in a rat model of loss of photoreceptors. “Activating” RGCs is a means of compensating for photoreceptor loss. The specification does not correlate activating RGCs to treating retinal degeneration, obtaining no effect at all or a negative effect as broadly encompassed by claim 6. The specification does not correlate loss of photoreceptors in the P23H rats to any loss of photoreceptor function as broadly encompassed by claim 6 for reasons cited above; therefore, the claim should be limited to a mammal with a loss of photoreceptors. Overall, the specification lacks written description for treating retinal degeneration in a mammal with a loss of photoreceptor function by administering a vector encoding Chr-dtT to the mammal intravitrally as required in claim 6.  
The specification does not provide adequate written description for restoring photoreceptor function in a mammal with a loss of photoreceptor function via intravitreal administration of the vector encoding ChrR-tdT as required in claim 7. Pg 30, para 196, teaches activating RGCs in a rat model of loss of photoreceptors. “Activating” RGCs is a means of compensating for photoreceptor loss. The specification does not correlate loss of photoreceptors in the P23H rats to any loss of photoreceptor function as broadly encompassed by claim 7 for reasons cited above; therefore, the claim should be limited to a mammal with a loss of photoreceptors. The specification does not correlate activating RGCs to restoring photoreceptor function or obtaining no effect at all or a negative effect as broadly encompassed by claim 7. Overall, the specification lacks written description for restoring photoreceptor function in a mammal with a loss of photoreceptor function by administering a vector encoding Chr-dtT to the mammal intravitrally as required in claim 7.  
The specification does not provide adequate written description for depolarizing an electrically active cell via intravitreal administration of the vector encoding ChrR-tdT as required in claim 8. Pg 30, para 196, teaches activating RGCs in a rat model of loss of photoreceptors. “Activating” RGCs is a means of compensating for photoreceptor loss. The specification does not correlate loss of photoreceptors in the P23H rats to any electrically active cells as required in claim 8. The specification does not correlate activating RGCs to depolarizing electrically active cells or obtaining no effect at all or a negative effect as broadly encompassed by claim 8. Overall, the specification lacks written description for depolarizing electrically active cells by administering a vector encoding Chr-dtT intravitrally as required in claim 8.  
The specification lacks written description for a “method for activating retinal ganglions (RGCs), restoring sensitivity to light in an inner retinal cell in a mammal, treating or preventing retinal degeneration in a mammal, restoring photoreceptor function in a mammal, or depolarizing an electrically active cell in a mammal, wherein said mammal suffers of photoreceptor function and comprising intravitrally administering to the mammal the composition of claim 23” as broadly encompassed by claim 25 other than activating RGCs in a mammal with a loss of photoreceptorslacks written description for obtaining any result in a mammal with a loss of photoreceptor function by administering a vector encoding Chr-dtT to the mammal intravitrally as required in claim 25 other than activating RGCs in a mammal with a loss of photoreceptors.  
The specification lacks written description for a therapeutically effective amount of intravitreal Chr-tdT expression required to activate RGCs or any other effect listed in claims 1, 3-8, 25. The specification does not teach the therapeutically effective amount of intravitreal Chr-tdT required for RGC activation on pg 30, para 196, or elsewhere in the specification. Likewise, the specification lacks written description for a therapeutically effective amount of Chr-tdT required to restore sensitivity to light in an inner retinal cell, treat or prevent retinal degeneration, restore photoreceptor function, or depolarize an electrically active cell as required in claims 3-8, 25. Accordingly, the concept lacks written description in claims 1, 3-8, 25. 
The specification lacks written description for treating any mammal with impaired vision caused by a loss of photoreceptor function as required in claim 4. Pg 30, para 196, teaches activating RGCs in a rat model of loss of photoreceptors. “Activating” RGCs is a means of compensating for photoreceptor loss. The specification does not correlate loss of photoreceptors in the P23H rats to any loss of photoreceptor function as broadly encompassed by claim 4 for reasons cited above. The specification does not teach the loss of photoreceptors in P23H rats causes impaired vision as claimed. Therefore, claim 4 should be limited to a mammal with a loss of photoreceptors. 
The specification lacks written description for administering a vector to a cell intravitrally as required in claim 8. The phrase “intravitrally administering to the cell” is not in context of any mammal. Accordingly, the concept lacks written description. 
The specification lacks written description for a vector encoding Chr-dtT that is capable of greater expression than a vector encoding Chrimson alone as required in claim 13. The concept is found on pg 3, para 14, lines 4-8; however, none of the results show Chr-dtT is expressed more than Chrimson protein alone under the same conditions. Applicants generically point to paragraphs 227-229 for support of the amendment to claim 13, none of which teach that applicants were reasonably in possession of a Chr-dtT capable of greater expression than Chrimson protein alone. The initial discussion of the claims on pg 7 of the response filed 3-2-22 should provide support for each and every claim amendment, e.g. ---Support for the concept of Chr-dtT having increased expression as compared to Chrimson alone under the same conditions in claim 13 can be found on pg ___, line ___---.  Where support is implicit, please provide a reasoned explanation.  
The concept of a mammal that “suffers of photoreceptor function” in claim 23 lacks written description. Pg 30, para 196, teaches activating RGCs in a rat model of loss of photoreceptors but does not teach the mammal “suffers” or has loss of function in the remaining photoreceptors. 
The phrase “wherein the [Chr-tdT] is stimulated by light” in claim 28 lacks written description. The phrase encompasses Chr-tdT capable of being stimulated by light. The phrase also encompasses an active step of simulating Chr-tdT with light. The concept of stimulating the Chr-tdT to light in vivo to activate RGCs, restore light sensitivity, treat/prevent retinal degeneration, restore photoreceptor function, or depolarize a cell in claim 28 lacks written description. Pg 30, para 196, teaches activating RGCs in a rat model of loss of photoreceptors. “Activating” RGCs is a means of compensating for photoreceptor loss. The specification does not teach stimulating the eye of the rat with light as required in claim 28. The specification does not teach stimulation by light causes the activation of RGCs. Therefore, the concept lacks written description. If an active step of exposing the eye to light is essential for obtaining a therapeutic effective amount of intravitreal Chr-tdT, further consideration will be required. 
The concept of “loss of photoreceptor function [ ] caused by loss of photoreceptors” in claim 30. Applicants generically point to paragraphs 23-26 for support of the amendment to claim 30, none of which teach that applicants contemplated photoreceptor loss being species within the genus of loss of photoreceptor function. The initial discussion of the claims on pg 7 of the response filed 3-2-22 should provide support for each and every claim amendment, e.g. ---Support for the concept of loss of photoreceptor function being caused by photoreceptor loss, i.e. photoreceptor loss being a species within the genus of decreased photoreceptor function, in claim 30 can be found on pg ___, line ___---.  Where support is implicit, please provide a reasoned explanation.  
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth above. 
Indefiniteness
Claims 1, 3-8, 10, 13, 15, 16, 23, 25, 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Withdrawn rejections 
The rejection of claim 12 regarding the phrase “wherein the Chrimson protein fused to the tdT fluorescent protein is more effective in responding to light stimuli compared with Chrimson protein alone” has been withdrawn because the claim has been canceled. 
The rejection of claim 14 regarding how it further limits claim 13 has been withdrawn because the claim has been canceled.
The rejection of claim 29 regarding the phrase “wherein the light stimuli level [ ] is below radiation safety limit” has been withdrawn in view of the amendment.
Pending rejection 
Claim 13 remains indefinite because the phrase “wherein the Chrimson protein fused to the tdT fluorescent protein has an increased expression level compared with the expression level of the Chrimson protein alone when the Chrimson protein fused to the tdT fluorescent protein and the Chrimson protein alone are expressed under the same conditions” is unclear. Claim 1 never requires the fusion protein is expressed; therefore, the phrase lacks antecedent basis. Furthermore, while expression levels of ChrR-tdT can be compared to ChrR after intravitreal administration, the claim does not require the ChrR expression is for the same “given number” of cells or after intravitreal administration. The phrase ---wherein the ChrR-tdT protein is expressed in an amount higher than after intravitreally administering a vector encoding Chrimson alone--- may be more appropriate, but this suggestion is inaccurate unless the promoter is the same. Therefore, the metes and bounds of the claim as a whole are unclear. 
New rejections 
It is unclear whether the phrase “vector expressing a therapeutically effective amount of [Chr-dtT]…” in claims 1, 3-8 is intended to be a capability of the vector or a clear positive function of the administering step. Accordingly, it is unclear whether the administering step in claims 1, 3-8 results in expressing a therapeutically effective amount of Chr-dtT. 
The concept of intravitrally administering a vector to a cell in claim 8 makes the claim indefinite. The claim does not require the cell is in a mammal; therefore, there is no indication intravitreal administration is an option. The claim is limited to a cell, but does not require it is in the eye; therefore, there is no indication intravitreal administration is an option. When the cell is in vitro as encompassed by claim 8, the concept of intravitreal administration is impossible. Accordingly, those of skill would not be able to determine whether the cell was in vitro or in vivo, or how to administering a vector to an isolated cell intravitrally as encompassed by claim 8. 
The phrase “wherein said mammal suffers of photoreceptor function” in claim 25 is indefinite because it is grammatically incorrect, because the metes and bounds of when a mammal “suffers” cannot be determined and because it is unclear how a mammal “suffers photoreceptor function.” 
Claim 28 is indefinite because it is unclear whether the phrase “wherein the [Chr-tdT] is stimulated by light”. It is unclear whether the phrase encompasses Chr-tdT capable of being stimulated by light or if the phrase is attempting to say there is an active step of simulating Chr-tdT with light. Pg 30, para 196, teaches activating RGCs in a rat model of loss of photoreceptors but does not teach stimulating the eye of the rat with light as required in claim 28. If the phrase is an active step, it is unclear whether mere exposure of the mammal to natural light or artificial light in a room is encompassed by Chr-tdT “stimulated by light” or if the concept is limited to a specific type of light; therefore, the metes and bounds of when the active step occurs cannot be determined. If the claim is intended as an active step, the mammal, eye, or retina of the mammal should be exposed to light. 
Response to arguments
Applicants argue Fig. 3A and paragraphs 14 and 61 make claim 12 clear. Applicants’ argument is not persuasive. It is unclear what response is being looked for or what is considered being “effective” in response to light. The words may exist (pieced together) in paragraphs 14 and 61 but the metes and bounds of the concept cannot be discerned. Applicants emphasize language regarding “cellular trafficking”, “enhanced solubility, trafficking, and/or protein conformation” which are merely mechanisms of action; they do not define the metes and bounds of the phrase. Paragraph 61, paragraph 190 (Example 1) are limited to assaying RGC activity. 
Applicants point to Yan for defining the metes and bounds of claim 29. Applicants’ argument is not persuasive. Yan did not define the “radiation safety limit” of a light stimuli for inducing RGCs after intravitreal administration of a vector encoding ChrR-tdT. 

Claim Rejections - 35 USC § 103
Claims 1, 3-5, 7, 8, 10, 13, 15, 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Klapoetke (WO 2013071231) taken with Klapoetke (Nature Methods, 2014, Vol. 11, No. 3, pg 338-346, plus Supplemental Material), Clontechniques (2008), and Shaner (Nature Biotech., 2004, Vol. 22, No. 12, pg 1567-1572). 
This rejection assumes Klapoetke taught treating a patient with vision loss which is equivalent to a mammal with a loss of photoreceptor function as required in claims 1, 3-8, 25 (pg 42, “Methods of Treating”; pg “Disorders, Diseases, and Conditions”).
Klapoetke administered a vector encoding a fusion protein comprising Chrimson protein operably linked to a fluorescent protein to a mouse (description of Fig. 7B, pg 12, lines 6-10; pg 33, lines 17-24; pg 54, lines 1-6; Chr-GFP). Klapoetke taught injecting the vector intravitreally (pg 44, line 23). Klapoetke taught treating a patient with vision loss which is equivalent to a mammal with a loss of photoreceptor function as required in claims 1, 3-8, 25 (pg 42, “Methods of Treating”; pg “Disorders, Diseases, and Conditions”). 
Klapoetke did not teach the fluorescent protein was td-Tomato (tdT) as required in claims 1, 3-8, 25. 
However, a vector encoding ChrR-tdT fusion protein for use in mammals was well known in the art as described by Klapoetke (2014) (pg 31 of Supplemental Materials – description of Supplementary Fig. 13; pg 2 of Online Methods, col. 2, 6 lines from the bottom), and the tdT protein was well-known in the art as described by Shaner and Clontechniques (citing Shaner).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to intravitreally administer a vector encoding fusion protein comprising Chrimson and a fluorescent protein to a mammal that has loss of photoreceptor function as described by Klapoetke wherein the vector encoded ChrR-tdT described by Klapoetke (2014). Those of ordinary skill in the art at the time of filing would have been motivated to use the vector encoding ChrR-tdT described by Klapoetke (2014) instead of the Chrimson-fluorescent protein fusion protein of Klapoetke (2013) because Klapoetke (2014) taught “This kinetics improvement [using a vector encoding ChrR-tdT] enabled fast, reliable red light–driven spiking at frequencies of at least 20 Hz in both cultured neurons and acute cortical slice (Fig. 2e and Supplementary Fig. 13)”, because Shaner taught tdT was more tolerant of N-terminal fusions (abstract), because Clontechniques taught tdT was “our brightest red fluorescent protein (title), and because Clontechniques taught tdT’s “emission wavelength and brightness make it ideal for live animal imaging studies” (col. 1, 3rd paragraph). 
Those of ordinary skill in the art would have had a reasonable expectation of successfully making and using a vector encoding the Chr-tdT of Klapoetke because Klapoetke used the vector for in vivo administration to obtain improved kinetics in response to light stimuli and because Clontechniques said tdT has “been used successfully for N- and C- terminal fusions” (col. 1, 2nd full para). 
Chr-tdT inherently MUST respond more effectively to light than Chrimson alone as required in claims 1, 3-8, 25 because it is the same protein used by applicants (pg 7, para 61, Fig. 3). The function is inherent in the Chr-tdT described by Klapoetke (2014). 
Claim 1 
The phrase “for activating retinal ganglion cells (RGCs)” in claim 1 is an intended use and does not necessarily have to occur; therefore, the phrase does not bear patentable weight because it does not distinguish the method described by Klapoetke from the method of claim 1. 
In a 2nd alternative, administering a vector encoding Chr-tdT is described by applicants as being part of the invention for reactivating RGCs (“Embodiment 1 provides a method for reactivating retinal ganglion cells (RGCs) in mammals comprising administering to a mammal a vector expressing an effective amount of Chrimson protein fused to a fluorescent protein” pg 5, para 34); therefore, the administering the vector encoding Chr-tdT intravitreally described by the combined teachings inherently MUST activate RGCs. 
In a 3rd alternative, Klapoetke taught the vector can be used for treating visual system disorders, for example to treat vision reduction or loss… …thereby permitting a gain of visual function in the subject (pg 42, “Methods of Treating”; pg “Disorders, Diseases, and Conditions”, “methods and light-activated ion channels of the invention may be used for the treatment of visual system disorders, for example to treat vision reduction or loss. A light -activated ion channel of the invention may be administered to a subject who has a vision reduction or loss and the expressed light-activated ion channel can function as light- sensitive cells in the visual system, thereby permitting a gain of visual function in the subject” (lines 27-31). Those of ordinary skill in the art at the time of filing would have been motivated to administer the vector intravitreally in order to more directly contact the visual system. Intravitreally administering a vector encoding ChrR-tdT for treating vision reduction or loss as described by the combined teachings of Klapoetke, Shaner, and Clontechniques inherently MUST result in reactivating RGCs as claimed because the combined references taught the exact same active step and reagents claimed.
The phrase “an effective amount of” the fusion protein in claim 1 has been included because ANY amount is an effective amount and because Klapoetke taught using an amount that treats visual function of the subject. Klapoetke also taught an “effective amount is an amount that increases the level of light activated ion channel in a cells, tissue or subject to a level that is beneficial for the subject. An effective amount may also be determined by assessing physiological effects of administration on a cell or subject, such as decrease in symptoms” (pg 42, lines 26-30). Klapoetke goes on to describe how to determine the “effective amount” for a desired effect (pg 42, line 30 – pg 43, line 20) which depend on the particular conditions being treated, severity, etc. “and can be addressed with no more than routine experimentation” (pg 43, line 13-14).The subjects are humans, mice, etc. (pg 38, lines 7-9) which are mammals as required in claim 1. Specifically, Fig. 7B “provides micrographic images showing histology for Chronos and Chrimson GFP fusion construct singly expressed in layer 2/3 visual cortex in mice.” 
Claim 3 
The phrase “for restoring sensitivity to light in an inner retinal cell” in claim 3 is an intended use and does not necessarily have to occur; therefore, the phrase does not bear patentable weight because it does not distinguish the method described by Klapoetke from the method of claim 3. 
In a 2nd alternative, administering a vector encoding any Chrimson-fluorescent protein fusion protein is described by applicants as being part of the invention for restoring sensitivity to light in an inner retinal cell (“Embodiment 3 provides a method for restoring sensitivity to light in an inner retinal cell in mammals comprising administering to a mammal a vector expressing an effective amount of Chrimson protein fused to a fluorescent protein” pg 5, para 36); therefore, the vector described by Klapoetke inherently MUST restore sensitivity to light in an inner retinal cell as required in claim 3. 
In a 3rd alternative, Klapoetke taught the vector can be used for treating visual system disorders, for example to treat vision reduction or loss… …thereby permitting a gain of visual function in the subject (pg 42, “Methods of Treating”; pg “Disorders, Diseases, and Conditions”, “methods and light-activated ion channels of the invention may be used for the treatment of visual system disorders, for example to treat vision reduction or loss. A light -activated ion channel of the invention may be administered to a subject who has a vision reduction or loss and the expressed light-activated ion channel can function as light- sensitive cells in the visual system, thereby permitting a gain of visual function in the subject” (lines 27-31). Those of ordinary skill in the art at the time of filing would have been motivated to administer the vector intravitreally in order to more directly contact the visual system which inherently MUST contact “inner retinal cells” as required in claim 3. Therefore, intravitreally administering a vector encoding ChR-tdT for treating vision reduction or loss as described by the combined teachings of Klapoetke, Shaner, and Clontechniques inherently MUST result in restoring sensitivity to light in an inner retinal cell as claimed because the combined references taught the exact same active step and reagents claimed.
The phrase “an effective amount of” the fusion protein in claim 3 has been included because ANY amount is an effective amount and because Klapoetke taught using an amount that treats visual function of the subject. Klapoetke also taught an “effective amount is an amount that increases the level of light activated ion channel in a cells, tissue or subject to a level that is beneficial for the subject. An effective amount may also be determined by assessing physiological effects of administration on a cell or subject, such as decrease in symptoms” (pg 42, lines 26-30). Klapoetke goes on to describe how to determine the “effective amount” for a desired effect (pg 42, line 30 – pg 43, line 20) which depend on the particular conditions being treated, severity, etc. “and can be addressed with no more than routine experimentation” (pg 43, line 13-14).  
The subjects are humans, mice, etc. (pg 38, lines 7-9) which are mammals as required in claim 3. Specifically, Fig. 7B “provides micrographic images showing histology for Chronos and Chrimson GFP fusion construct singly expressed in layer 2/3 visual cortex in mice.” 
Claim 4 
The phrase “for restoring vision” in claim 4 is an intended use and does not necessarily have to occur; therefore, the phrase does not bear patentable weight because it does not distinguish the method described by Klapoetke from the method of claim 4. 
In a 2nd alternative, administering a vector encoding any Chrimson-fluorescent protein fusion protein is described by applicants as being part of the invention for restoring vision (“Embodiment 4 provides a method for restoring vision in mammals comprising administering to a mammal a vector expressing an effective amount of Chrimson protein fused to a fluorescent protein” pg 5, para 37); therefore, the vector described by Klapoetke inherently MUST restore sensitivity to light in an inner retinal cell as required in claim 4. 
In a 3rd alternative, Klapoetke taught the vector can be used for treating visual system disorders, for example to treat vision reduction or loss… …thereby permitting a gain of visual function in the subject (pg 42, “Methods of Treating”; pg “Disorders, Diseases, and Conditions”, “methods and light-activated ion channels of the invention may be used for the treatment of visual system disorders, for example to treat vision reduction or loss. A light -activated ion channel of the invention may be administered to a subject who has a vision reduction or loss and the expressed light-activated ion channel can function as light- sensitive cells in the visual system, thereby permitting a gain of visual function in the subject” (lines 27-31). Those of ordinary skill in the art at the time of filing would have been motivated to administer the vector intravitreally as required in claim 4 in order to more directly contact the visual system. Therefore, intravitreally administering a vector encoding ChR-tdT for treating vision reduction or loss as described by the combined teachings of Klapoetke, Shaner, and Clontechniques inherently MUST result in restoring vision as claimed because the combined references taught the exact same active step and reagents claimed.
The phrase “an effective amount of” the fusion protein in claim 4 has been included because ANY amount is an effective amount and because Klapoetke taught using an amount that treats visual function of the subject. Klapoetke also taught an “effective amount is an amount that increases the level of light activated ion channel in a cells, tissue or subject to a level that is beneficial for the subject. An effective amount may also be determined by assessing physiological effects of administration on a cell or subject, such as decrease in symptoms” (pg 42, lines 26-30). Klapoetke goes on to describe how to determine the “effective amount” for a desired effect (pg 42, line 30 – pg 43, line 20) which depend on the particular conditions being treated, severity, etc. “and can be addressed with no more than routine experimentation” (pg 43, line 13-14).  
The subjects are humans, mice, etc. (pg 38, lines 7-9) which are mammals as required in claim 4. Specifically, Fig. 7B “provides micrographic images showing histology for Chronos and Chrimson GFP fusion construct singly expressed in layer 2/3 visual cortex in mice.” 
Claim 5 
The phrase “for restoring vision” in claim 5 is an intended use and does not necessarily have to occur; therefore, the phrase does not bear patentable weight because it does not distinguish the method described by Klapoetke from the method of claim 5. 
In a 2nd alternative, administering a vector encoding any Chrimson-fluorescent protein fusion protein is described by applicants as being part of the invention for restoring vision (“Embodiment 5 provides a method for restoring vision in mammals comprising administering to a mammal a vector expressing an effective amount of Chrimson protein fused to a fluorescent protein” pg 5, para 38); therefore, the vector described by Klapoetke inherently MUST restore sensitivity to light in an inner retinal cell as required in claim 5. 
In a 3rd alternative, Klapoetke taught the vector can be used for treating visual system disorders, for example to treat vision reduction or loss… …thereby permitting a gain of visual function in the subject (pg 42, “Methods of Treating”; pg “Disorders, Diseases, and Conditions”, “methods and light-activated ion channels of the invention may be used for the treatment of visual system disorders, for example to treat vision reduction or loss. A light -activated ion channel of the invention may be administered to a subject who has a vision reduction or loss and the expressed light-activated ion channel can function as light- sensitive cells in the visual system, thereby permitting a gain of visual function in the subject” (lines 27-31). Those of ordinary skill in the art at the time of filing would have been motivated to administer the vector intravitreally as required in claim 5 in order to more directly contact the visual system. Therefore, intravitreally administering a vector encoding ChR-tdT for treating vision reduction or loss as described by the combined teachings of Klapoetke, Shaner, and Clontechniques inherently MUST result in restoring vision as claimed because the combined references taught the exact same active step and reagents claimed. 
The phrase “identifying a subject with loss of vision due to a deficit in light perception or sensitivity” in claim 5 has been included because the treatment described by Klapoetke includes increasing light-sensitive cells (pg 45, line 29, through pg 46, line 7). 
The phrase “an effective amount of” the fusion protein in claim 5 has been included because ANY amount is an effective amount and because Klapoetke taught using an amount that treats visual function of the subject. Klapoetke also taught an “effective amount is an amount that increases the level of light activated ion channel in a cells, tissue or subject to a level that is beneficial for the subject. An effective amount may also be determined by assessing physiological effects of administration on a cell or subject, such as decrease in symptoms” (pg 42, lines 26-30). Klapoetke goes on to describe how to determine the “effective amount” for a desired effect (pg 42, line 30 – pg 43, line 20) which depend on the particular conditions being treated, severity, etc. “and can be addressed with no more than routine experimentation” (pg 43, line 13-14).  
The subjects are humans, mice, etc. (pg 38, lines 7-9) which are mammals as required in claim 5. Specifically, Fig. 7B “provides micrographic images showing histology for Chronos and Chrimson GFP fusion construct singly expressed in layer 2/3 visual cortex in mice.” 
Claim 7 
The phrase “for restoring vision” in claim 7 is an intended use and does not necessarily have to occur; therefore, the phrase does not bear patentable weight because it does not distinguish the method described by Klapoetke from the method of claim 7. 
In a 2nd alternative, administering a vector encoding any Chrimson-fluorescent protein fusion protein is described by applicants as being part of the invention for restoring vision (“Embodiment 7 provides a method for restoring vision in mammals comprising administering to a mammal a vector expressing an effective amount of Chrimson protein fused to a fluorescent protein” pg 6, para 40); therefore, the vector described by Klapoetke inherently MUST restore sensitivity to light in an inner retinal cell as required in claim 7. 
In a 3rd alternative, Klapoetke taught the vector can be used for treating visual system disorders, for example to treat vision reduction or loss… …thereby permitting a gain of visual function in the subject (pg 42, “Methods of Treating”; pg “Disorders, Diseases, and Conditions”, “methods and light-activated ion channels of the invention may be used for the treatment of visual system disorders, for example to treat vision reduction or loss. A light -activated ion channel of the invention may be administered to a subject who has a vision reduction or loss and the expressed light-activated ion channel can function as light- sensitive cells in the visual system, thereby permitting a gain of visual function in the subject” (lines 27-31). Those of ordinary skill in the art at the time of filing would have been motivated to administer the vector intravitreally as required in claim 7 in order to more directly contact the visual system. Therefore, intravitreally administering a vector encoding ChR-tdT for treating vision reduction or loss as described by the combined teachings of Klapoetke, Shaner, and Clontechniques inherently MUST result in restoring vision as claimed because the combined references taught the exact same active step and reagents claimed. 
Klapoetke taught the treatment required increasing light-sensitive cells (pg 45, line 29, through pg 46, line 7) which is equivalent to “identifying a subject with loss of vision due to a deficit in light perception or sensitivity”. 
The phrase “an effective amount of” the fusion protein in claim 7 has been included because ANY amount is an effective amount and because Klapoetke taught using an amount that treats visual function of the subject. Klapoetke also taught an “effective amount is an amount that increases the level of light activated ion channel in a cells, tissue or subject to a level that is beneficial for the subject. An effective amount may also be determined by assessing physiological effects of administration on a cell or subject, such as decrease in symptoms” (pg 42, lines 26-30). Klapoetke goes on to describe how to determine the “effective amount” for a desired effect (pg 42, line 30 – pg 43, line 20) which depend on the particular conditions being treated, severity, etc. “and can be addressed with no more than routine experimentation” (pg 43, line 13-14).  
The subjects are humans, mice, etc. (pg 38, lines 7-9) which are mammals as required in claim 7. Specifically, Fig. 7B “provides micrographic images showing histology for Chronos and Chrimson GFP fusion construct singly expressed in layer 2/3 visual cortex in mice.” 
Claim 8 
The phrase “for depolarizing an electrically active cell” in claim 5 is an intended use and does not necessarily have to occur; therefore, the phrase does not bear patentable weight because it does not distinguish the method described by Klapoetke from the method of claim 5. 
In a 2nd alternative, administering a vector encoding any Chrimson-fluorescent protein fusion protein is described by applicants as being part of the invention for restoring vision (“Embodiment 8 provides a method for depolarizing an electrically active cell comprising administering to a mammal a vector expressing an effective amount of Chrimson protein fused to a fluorescent protein” pg 6, para 41); therefore, the vector described by Klapoetke inherently MUST depolarize an electrically active cell as required in claim 8. 
In a 3rd alternative, Klapoetke taught the vector can be used for treating visual system disorders, for example to treat vision reduction or loss… …thereby permitting a gain of visual function in the subject (pg 42, “Methods of Treating”; pg “Disorders, Diseases, and Conditions”, “methods and light-activated ion channels of the invention may be used for the treatment of visual system disorders, for example to treat vision reduction or loss. A light -activated ion channel of the invention may be administered to a subject who has a vision reduction or loss and the expressed light-activated ion channel can function as light- sensitive cells in the visual system, thereby permitting a gain of visual function in the subject” (lines 27-31). Those of ordinary skill in the art at the time of filing would have been motivated to administer the vector intravitreally as required in claim 8 in order to more directly contact the visual system. Therefore, intravitreally administering a vector encoding ChrR-tdT for treating vision reduction or loss as described by the combined teachings of Klapoetke, Shaner, and Clontechniques inherently MUST result in depolarizing an electrically active cell as claimed because the combined references taught the exact same active step and reagents claimed. 
The phrase “an effective amount of” the fusion protein in claim 8 has been included because ANY amount is an effective amount and because Klapoetke taught using an amount that treats visual function of the subject. Klapoetke also taught an “effective amount is an amount that increases the level of light activated ion channel in a cells, tissue or subject to a level that is beneficial for the subject. An effective amount may also be determined by assessing physiological effects of administration on a cell or subject, such as decrease in symptoms” (pg 42, lines 26-30). Klapoetke goes on to describe how to determine the “effective amount” for a desired effect (pg 42, line 30 – pg 43, line 20) which depend on the particular conditions being treated, severity, etc. “and can be addressed with no more than routine experimentation” (pg 43, line 13-14).  
The subjects are humans, mice, etc. (pg 38, lines 7-9) which are mammals as required in claim 5. Specifically, Fig. 7B “provides micrographic images showing histology for Chronos and Chrimson GFP fusion construct singly expressed in layer 2/3 visual cortex in mice.” 

Claim 10 has been included because Klapoetke taught using Chr88 or ChrR (Example 1, “Plasmid construction”; Example 2 ChR.1, ChR2, ChR87, ChrR90; Example 3 ChR88; Example 4, ChR88) which are Chrimson 88 and Chrimson R. 
Claim 13 has been included because the fluorescent protein within the fusion protein of the combined teachings of Klapoetke, Shaner, and Clontechniques MUST inherently “increase the expression level of the fused Chrimson protein compared with the expression of the Chrimson protein alone when the Chrimson protein fused to the tdT fluorescent protein and the Chrimson protein alone are expressed under the same condition” because it is the exact same Chrimson-tdT fusion protein claimed and used by applicants. 
Claim 15 has been included because Klapoetke used an AAV vector (Example 1, pg 48, “Neurons were transfected at 3-5 days in vitro using calcium phosphate (Invitrogen). GFP fluorescence was used to identify successfully transfected neurons. Alternatively, neurons were infected with 0.1-3 μΐ of lent! virus or adeno-associated virus (AAV) per well at 3-5 days in vitro”; Example 14).
Claim 23 is drawn to one or more polynucleotide encoding a chrimson protein and fluorescent protein that are fused or separate and has been included because Klapoetke made a vector encoding the fusion protein (Example 1, “plasmid construction”). 
Claim 25 requires “reactivating retinal ganglion cells (RGCs) in a mammal, restoring sensitivity to light in an inner retinal cell in a mammal, treating or preventing retinal degeneration in a mammal, restoring photoreceptor function in a mammal, or depolarizing an electrically active cell in a mammal, wherein the mammal suffers of photoreceptor function” which has been included for reasons cited above. The preamble is an intended use and need not necessarily occur, and Klapoetke taught using the vector to treat vision loss caused by loss of photoreceptor function. Claim 25 does not require administering the vector to a mammal with retinal degeneration. 
Claim 28 further limits claim 25 and requires the Chrimson protein fused to the tdT fluorescent protein is stimulated by light which is an inherent feature of the fusion protein. 
Claim 29 requires the light has a wavelength of 400-650 nm which is described by Klapoetke (pg 3, lines 25-34; pg 4-5 throughout; pg 57, lines 5-7 & 30-32; pg 58, line 9-10, et al).  
Response to arguments
Applicants argue there is no motivation to combine. Applicants’ response simply goes through an analysis of what is/is not taught by Klapoetke (2014), Klapoetke (2013), Shaner, and Clontechniques. For example, applicants state Clonetechniques did not teach using tdT in combination with Chrimson. (pg 13). Applicants’ argument is not persuasive. All of the limitations are described and motivation to make and use a vector encoding Chr-tdT instead of Chr-GFP is plentiful. Those of ordinary skill in the art at the time of filing would have been motivated to use the vector encoding ChrR-tdT described by Klapoetke (2014) instead of the Chrimson-fluorescent protein fusion protein of Klapoetke (2013) because Klapoetke (2014) taught “This kinetics improvement [using a vector encoding ChrR-tdT] enabled fast, reliable red light–driven spiking at frequencies of at least 20 Hz in both cultured neurons and acute cortical slice (Fig. 2e and Supplementary Fig. 13)”, because Shaner taught tdT was more tolerant of N-terminal fusions (abstract), because Clontechniques taught tdT was “our brightest red fluorescent protein (title), and because Clontechniques taught tdT’s “emission wavelength and brightness make it ideal for live animal imaging studies” (col. 1, 3rd paragraph). 
Applicants argue the combined references did not teach Chr-tdT is more sensitive to light as newly required in claim 1, 3-8, 25, previously in now-canceled claim 12. Applicants’ argument is not persuasive. Chr-tdT inherently MUST respond more effectively to light than Chrimson alone as required in claims 1, 3-8, 25 because it is the same protein used by applicants (pg 7, para 61, Fig. 3). 
Applicants repeat their arguments regarding motivation on pg 16. They are not persuasive for reasons set forth above. 
Applicants argue there was no reasonable expectation of success on pg 17 because there was no expectation that Chr-tdT would respond to light better than Chrimson alone. Applicants’ argument is not persuasive. Chr-tdT described by Klapoetke (2014) inherently MUST respond more effectively to light than Chrimson alone as required in claims 1, 3-8, 25 because it is the same protein used by applicants (pg 7, para 61, Fig. 3). The function is inherent in the Chr-tdT described by Klapoetke (2014).
Applicants argue the invention has unexpected results on pg 18 because Klapoetke was limited to using a fusion protein comprising a protein of interest operably linked to a fluorescent protein for tracking and because reporter genes used to track light sensing protein expression should not interfere with the function of the light sensing protein. Applicants point to Venkatachalam and Moritz and Gauvain. Applicants’ arguments are not persuasive because Klapoetke (2013) and Klapoetke (2014) successfully administered a vector encoding Chr-GFP and Chr-tdT, respectively, neither of which interfered with Chr function. Agbandje-McKenna of record also taught an AAV2 vector encoding ChR2 fused with a fluorescent protein delivered intravitreally and “using a viral delivery mechanism, and expressed, can establish photosensitivity in retinal ON bipolar cells with high-spacial and temporal resolution. This method can restore retinal responsiveness to optical information (10426844; col. 31, Example 3; col. 32, Example 4). Unexpected results arguments should begin with what was expected, i.e. the results of Klapoetke (2013), take into account any secondary considerations, and compare them to applicants’ results. A showing of synergy as compared to what was expected + secondary considerations would be persuasive. In particular, applicants’ comparison of Chr-tdT to Chrimson alone is inapt because it does not start with what was expected, i.e. the teachings of Klapoetke (2013) (e.g. pg 19-20, which discusses Gauvain who compared Chr-tdT and Chr). 
Applicants say the unexpected results argument is not flawed because “a fluorescent fusion protein known at the time of the invention was shown to have dramatically reduced activity compared to the free form protein” while Chr-tdT had dramatically increased activity as compared to Chrimson alone. Applicants have failed to acknowledge the starting material for what was expected. It is Chr-GFP, not Chrimson alone. 

Claim 6 remains rejected under 35 U.S.C. 103 as being unpatentable over Klapoetke (WO 2013071231) taken with Klapoetke (Nature Methods, 2014, Vol. 11, No. 3, pg 338-346, plus Supplemental Material), Clontechniques (2008), and Shaner (Nature Biotech., 2004, Vol. 22, No. 12, pg 1567-1572) as applied to claims 1-5, 7, 8, 10, 12-15, 23-29 further in view of Deisseroth (9101690).  
This rejection assumes Klapoetke (2013) taught treating a mammal with loss of vision and photoreceptor function but did not teach the mammal had retinal degeneration due to a loss of photoreceptor function as required in claim 6 (pg 42, “Methods of Treating”; pg “Disorders, Diseases, and Conditions”).
The combined teachings of Klapoetke (2013), Klapoetke (2014), Clontechniques and Shaner described intravitreally administering a vector encoding Chr-tdT to a mammal with loss of vision and photoreceptor function as required in claims 1, 3-8, 25. 
The combined teachings of Klapoetke (2013), Klapoetke (2014), Clontechniques and Shaner did not teach the mammal with loss of vision and photoreceptor function had retinal degeneration due to loss of photoreceptor function as required in claim 6. 
However, Deisseroth taught “The death of photoreceptor cells caused by retinal degenerative disease often results in a complete loss of retinal responses to light. Inner retinal neurons can be converted to photosensitive cells” (Example 17; col. 40, line 65, through col. 41, line 3). Deisseroth described administering a vector encoding a fusion protein comprising a rhodopsin fused to a fluorescent protein intravitreally to convert the inner retinal neurons into photosensitive cells (col. 41, lines 6-55). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to inject a vector encoding a Chrimson-tdT intravitreally for treating vision loss as described by the combined teachings of combined teachings of Klapoetke (2013), Klapoetke (2014), Clontechniques and Shaner specifically for converting inner retinal neurons into photosensitive cells by intravitreal injection in a subject with retinal degeneration as described by Deisseroth. Those of ordinary skill in the art at the time of filing would have been motivated to apply the teachings and vector of Klapoetke (2013) and Klapoetke (2014) to retinal degeneration and intravitreal delivery described by Deisseroth for research on vector distribution analysis using the marker proteins and for research on whether Chrimson expression in the retina perturbed their basal electrical properties (Deisseroth, col. 37, Example 9) and for increasing the light sensitivity of retinal cells (Example 17). Deisseroth specifically discusses using the compositions to target “retinal ganglion cells (for example, by injecting viruses expressing channelrhodopsin into the retinal cell layers inside the eye)” (col. 29, lines 44-46).  
Dependent claims have been included for reasons set forth above regarding the combined teachings of Klapoetke, Klapoetke (2014), Clontechniques and Shaner and because Deisseroth also taught restoring sensitivity to light by targeting RGCs and inner retinal cells in subjects with retinal degeneration via intravitreal injection. 
Response to arguments
Applicants do not address this rejection. 

Claims 6 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Klapoetke (WO 2013071231) taken with Klapoetke (Nature Methods, 2014, Vol. 11, No. 3, pg 338-346, plus Supplemental Material), Clontechniques (2008), and Shaner (Nature Biotech., 2004, Vol. 22, No. 12, pg 1567-1572) as applied to claims 1-5, 7, 8, 10, 12-15, 23-29 further in view of Agbandje-McKenna (10426844). 
This rejection assumes Klapoetke (2013) taught treating a mammal with loss of vision and photoreceptor function but did not teach the mammal had retinal degeneration due to a loss of photoreceptor function as required in claim 6 (pg 42, “Methods of Treating”; pg “Disorders, Diseases, and Conditions”).
The combined teachings of Klapoetke (2013), Klapoetke (2014), Clontechniques and Shaner described intravitreally administering a vector encoding a Chrimson protein-tdT fusion protein to a mammal with loss of vision and photoreceptor function as required in claims 1, 3-8, 25. 
The combined teachings of Klapoetke (2013), Klapoetke (2014), Clontechniques and Shaner did not specifically the mammal had retinal degeneration due to loss of photoreceptor function as required in claim 6 or using an AAV2 vector as required in claim 16. 
However, Agbandje-McKenna taught an AAV2 vector encoding ChR2 fused with a fluorescent protein delivered intravitreally (col. 31, Example 3) and “using a viral delivery mechanism, and expressed, can establish photosensitivity in retinal ON bipolar cells with high-spacial and temporal resolution. This method can restore retinal responsiveness to optical information (col. 32, Example 4). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to inject a vector encoding a Chrimson-tdT intravitreally for treating vision loss as described by the combined teachings of combined teachings of Klapoetke, Klapoetke (2014), Clontechniques and Shaner specifically for converting inner retinal neurons into photosensitive cells by intravitreal injection in a subject with retinal degeneration as described by Agbandje-McKenna. Those of ordinary skill in the art at the time of filing would have been motivated to apply the teachings and vector of Klapoetke (2013) and Klapoetke (2014) to retinal degeneration and intravitreal delivery described by Agbandje-McKenna for research on vector distribution analysis using the marker proteins and for research on whether Chrimson expression in the retina perturbed their basal electrical properties and for increasing the light sensitivity of retinal cells. Those of ordinary skill in the art at the time of filing would have been motivated to use AAV2 described by Agbandje-McKenna because it was a well-known vector. 
Dependent claims have been included for reasons set forth above regarding the combined teachings of Klapoetke, Klapoetke (2014), Clontechniques and Shaner and because Agbandje-McKenna also taught restoring sensitivity to light by targeting RGCs and inner retinal cells in subjects with retinal degeneration via intravitreal injection. 
Response to arguments
Applicants do not address this rejection. 

Double Patenting
The objection of claims 24-25 under 37 CFR 1.75 as being a substantial duplicate of claims 1-2 has been withdrawn because claims 2 and 24 have been canceled and claims 1 and 25  are distinguishable. 

Conclusion
No claim is allowed. 
 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632